DETAILED ACTION
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the preliminary amended claims dated 05/11/2021.
Election/Restriction
This application contains claims directed to the following patentably distinct species of the claimed invention:
I.	Claims 1-12, drawn to the structures/structural elements of a display system comprising: a head-mounted display unit that outputs visual content to a user; an audio output device that outputs aural content to the user; and a controller that controls the head-mounted display unit to output the visual content and the audio output device to output the aural content; wherein when the audio output device is in a field of view of the head-mounted display unit, the visual content output by the head-mounted display includes a visual indicator in spatial proximity to the audio output device that is within the field of view;
II.	Claims 13-20, drawn to the structures/structural elements of a display system comprising: a head-mounted display unit that outputs visual content to a user; an audio output device that outputs aural content to the user and is detachably coupleable to the head-mounted display unit at a coupling location; and a controller that controls the head-mounted display to output the visual content and the audio output device to output the aural content; wherein the controller determines a position of the audio output device relative to the coupling location, and controls the head-mounted display to output visual content to indicate the position of the audio output device relative to the coupling location.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim has been found generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicants are advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement is traversed (37 CFR 1.143).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Thursday from 10:00 am to 8:00 pm. If it is necessary, the examiner's supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651